DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
 
3.	Applicant cancelled claims 1-60.
4.	Applicant added claims 81 and 82.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 61 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The step of “pass the first signal representing a physical process through two or more integration paths, one of the integration paths including a sequence of two or more integration stage blocks; and calculate at least one final output signal based on an arithmetical combination of outputs of the two or more integration paths, wherein each of the first signal and the at least one final output signal comprises a sequence of samples, each sample representing a value of the first signal or the at least one final output signal at a sampling time, wherein an integration stage block in the sequence of integration stage blocks: receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block, only the sequence of the most recent input samples influencing a corresponding output sample in the sequence of output samples generated by the integration stage block; multiplies a newly received input sample by a coefficient to generate a corresponding product value, the product value remaining unchanged while the data window covers the input sample; and calculates, at or after the sampling time, the corresponding output sample through a numerical integration over product values corresponding to the most recent input samples covered by the data window, wherein each of the two or more integration stage blocks comprises a same data window length, and wherein the output signal of a preceding block in the sequence of integration stage blocks forms the input signal to a next block in the sequence of integration stage blocks” are directed towards mathematical relationships. 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “obtaining, using a sensor, a first signal representing a physical property of an entity” and “receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. it does not positively recite a particular machine that receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block. 
The additional element “filtering the first signal using a filter to obtain at least one final output signal” is considered part of the mathematical relationships because the claimed filter is part of the algorithm used the process the signal.   
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 62-70 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.  The Examiner notes that the sensor of claim 70 is considered to be insignificant extra-solution activity of data gathering.
Claim 71 is directed to an abstract idea for the same rationales as claim 61.
Dependent claims 72-80 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.  The Examiner notes that the sensor of claim 80 is considered to be insignificant extra-solution activity of data gathering.
6.	Claims 81 and 82 are considered eligible under 35 USC § 101 because they specify the sensor to be a Coriolis meter, an ultrasonic meter, a pressure sensor, or an electrical power monitoring system.

				Examiner’s notes
6.	The closest prior art, Arnesen (Patent No. US 7,020,218) teaches a Direct Fourier Transform kernel with an integrated windowing filter having a desired number of stages, the windowing filter is a lowpass filter. The lowpass filter has a rectangular filter transfer characteristic. The DFT includes a complex multiplier. A first portion of the windowing filter is provided before the complex multiplier and can be implemented using real arithmetic. A second portion of the windowing filter is provided after the complex multiplier and is implemented using complex arithmetic. The filter weights of the second portion of the windowing filter are unity and thus no multiplier is needed for the filter weights in the second portion of the windowing filter. However; Arnesen fails to anticipate or render obvious a method or a system for filtering a signal, comprising: passing a first signal representing a physical process through two or more integration paths, one of the integration paths including a sequence of two or more integration stage blocks; and calculating at least one final output signal based on an arithmetical combination of outputs of the two or more integration paths, wherein each of the first signal and the at least one final output signal comprises a sequence of samples, each sample representing a value of the first signal or the at least one final output signal at a sampling time, wherein an integration stage block in the sequence of integration stage blocks: receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block, only the sequence of the most recent input samples influencing a corresponding output sample in the sequence of output samples generated by the integration stage block; multiplies a newly received input sample by a coefficient to generate a corresponding product value, the product value remaining unchanged while the data window covers the input sample; and calculates, at or after the sampling time, the corresponding output sample through a numerical integration over product values corresponding to the most recent input samples covered by the data window, wherein each of the two or more integration stage blocks comprises a same data window length, and wherein the output signal of a preceding block in the sequence of integration stage blocks forms the input signal to a next block in the sequence of integration stage blocks.

Allowable Subject Matter
7.	Claims 81 and 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant's arguments filed 1/07/22 have been fully considered but they are not persuasive.
	The applicant argues that the independent claims 61 and 71 recite eligible subject matter under 35 USC §101 because they provide improvements in the functioning of a computer used for filtering signals and they improve computer efficiency by reducing computational burden.
	
Examiner notes that “filtering the first signal using a filter to obtain at least one final output signal” is considered part of the mathematical relationships because the claimed filter is part of the algorithm used the process the signal.

The examiner respectfully disagrees with the applicant’s argument because the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  No specific computer improvement, such as to how computers (i.e. the determination module) could carry out one of their basic functions of storage and retrieval of data, is present in the claims of the instant application; therefore, the claims in the instant application are an example of an abstract idea that uses computers as tools, see Federal Circuit Court decision in the Electric Power Troup LLC v. Alstom S.A. case of August 1, 2016.  

The applicant further argues that the claims positively recite a particular machine, i.e. sensor, that receives a signal representing a physical property, transforms the signal and outputs the transformed signal.
The examiner respectfully disagrees with the applicant’s argument because the sensor as recited in claim 61 and claim 71 is considered data gathering element recited at a high level of generality and is not significantly more than the abstract idea.

The examiner notes that claims 81 and 82 recite additional elements that are considered to be particular machines. 

    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857